Citation Nr: 1220141	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-35 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from October 1952 to October 1955, to include active service in Korea.  Among the Veteran's decorations for his active service is a Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2011.  A transcript of the hearing is associated with the claims files.

In a May 2011 decision, the Board denied reopening of the Veteran's claim for service connection for residuals of left lung hemorrhagic fever and remanded the claim for service connection for COPD. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

COPD was not present in service and is not etiologically related to any incident of service with the exception tobacco use.



CONCLUSION OF LAW

COPD was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the notice required under the VCAA, to include notice with respect to the initial-disability-rating and effective-date elements of the claim, by letter mailed in July 2008, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of this claim.  In this regard, the Board notes that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran were obtained.  In addition, pursuant to the Board's remand directive, the Veteran was afforded a VA examination.  The Board has reviewed the examination report and has determined that it is in compliance with the Board's directive.  The Board notes that the Veteran's representative has argued in his informal brief presentation that relevant post-service treatment records dated prior to 1974 have not been obtained by the RO.  The Board finds, however, that these records have been requested and are unavailable.  The originating agency requested all available post-service treatment records from the identified post-service providers in April 2009 and treatment records were provided as far back as 1974, there was no indication that any prior records are available.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Notwithstanding any other provision of law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  In 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See VA Department of Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates in 2005 and 2006.  M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch.2 Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 29 (Sep. 29, 2006).

The guidelines note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  The guidelines further specify that asbestos fibers may produce asbestosis, pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  

The VA General Counsel has held that relevant factors in the adjudication manual are not substantive, but must be considered by the Board in adjudicating asbestos-related claims.  VAOPGCPREC 4-00.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran contends, and testified before the undersigned VLJ, that he is entitled to service connection for COPD as it is related to his active service.  Specifically, the Veteran asserts that he began experiencing breathing problems in service during service in Korea and was treated in the field.  The Veteran also claims he has COPD due to exposure to asbestos and chemicals while in service. 

Service treatment records (STRs) show that in November 1954, the Veteran complained of a head cold with a slightly productive cough.  STRs do not show that the Veteran complained of or was found to have any pulmonary disorder.  The report of examination for discharge shows that the Veteran's lungs were found to be normal.

Reports of VA examinations dated in June 1961 and July 1970, show that the Veteran's respiratory system was negative or clear to percussion and auscultation.  A July 1961 chest X-ray examination was also negative. 

July 1974 VA treatment records indicate the Veteran was hospitalized for hemoptysis for 10 days.  Bronchoscopy was negative as were heart and lung X-ray reports.  Upon admission, the Veteran reported he was working as an irrigation mechanic.  A history taken at admission indicated the Veteran stated he had had a severe cough for two years.  He stated he had not smoked for two years when he was advised to stop and diagnoses of emphysema and bronchitis were made.  He had smoked one and a half packs per day previously.  Prior to two years ago, he had no knowledge of any pulmonary disease.  He reported that in his work he had been exposed to chemical sprays.  The final diagnosis was hemoptysis due to chronic bronchitis and emphysema. 

Later medical evidence documenting evaluation and treatment for COPD is of record.  With the exception of the VA examination report discussed below, none of the medical evidence addresses whether the COPD is related to the Veteran's active service.

During a February 2011 Board hearing, the Veteran testified that while in the military he frequently inhaled smoke from artillery that would make his chest hurt.  He stated he would lose his breath and that he was also exposed to asbestos as it was in artillery cases and other weapons.  He claimed that while in was in service, he was treated and released for his breathing problems while in the field.  He asserted he has had breathing problems since the military.  He reported that soon after his release from service, he underwent a series of medical tests that determined he had plaque in his lungs.  He claimed that this physician told him that his lung disorders were due to service.  

Pursuant to the Board's remand directive, the Veteran was afforded a VA examination in June 2011.  Following a review of the claims files and the examination of the Veteran, the examiner diagnosed COPD with associated dyspnea and opined that the Veteran's COPD was not caused by or a result of the Veteran' active service to include his exposure to chemicals and asbestos while on active duty.  

The examiner noted that according to the current medical literature, COPD is defined as having a pulmonary component that is characterized by a limitation of airflow that is not fully reversible.  Several risk factors exist that increase the likelihood of COPD which include cigarette smoking, increased airway responsiveness, environmental exposures, atopy, and antioxidant deficiency.  The Veteran's COPD is most likely due to his cigarette consumption which had been going on for a considerable amount of time.  The PFTs are consistent with an obstructed airway process for which cigarette smoking would be a culprit.  Asbestos related conditions do not give an obstructive pattern on PFTs; rather that condition is associated with a restrictive pattern.  The Veteran did not have sufficient time to generate this problem due to environmental exposure, as that takes many years.  However, he did work as a landscaper for most of his life and indicated that he used chemical sprays in his line of work for pest control.  Lastly, his chest X-ray, after he left the service, was negative in 1974 and showed no sign of lung problems. 

Analysis

The Board notes that the Veteran's STRs show that he was treated for a head cold in 1954 with no associated complications.  The STRs do not show that he was found to have any pulmonary disorder.  Moreover, they show that his lungs were normal at the time of his discharge from service.  There is no post-service medical evidence suggesting the presence of any pulmonary disorder until many years following the Veteran's discharge from service.  Significantly, the record also includes no medical opinion suggesting that the Veteran's COPD is attributable to the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  To the contrary, the medical opinion in the claims file specifically states that the most likely cause of the Veteran's COPD was smoking.  As noted above, service connection may not be granted for disability on the basis that it is attributable to a veteran's use of tobacco products during service.  The VA examiner further noted that the Veteran's COPD was not the type which would be associated with asbestos exposure and that chemical exposure was more prevalent after service while he worked in landscaping.  Consequently, the Board finds that entitlement to service connection for COPD is not warranted as the preponderance of the evidence is against service connection.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the Veteran and his representative in the form of correspondence to VA and his aforementioned testimony, in which it has generally been argued that his pulmonary disability is related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, review of the record reflects that the Veteran's description of a continuity of problems since service is inconsistent with the medical evidence of record.  In this regard, although the Veteran has complained of on-going breathing problems since service and treatment for a pulmonary disorder immediately after service, in the July 1974 post-service VA treatment records the Veteran reported he knew of no pulmonary problems prior to two years ago when he was diagnosed with emphysema and chronic bronchitis.  Based on the foregoing, the Board finds that the Veteran's report of a continuity of symptomatology is not credible.  

Furthermore, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The STRs show that the Veteran's lungs were normal at the time of his discharge from service and the only medical opinion of record is against the claim.

In sum, the Board has determined that the Veteran's current COPD developed after the Veteran's discharge from service and is not etiologically related to service. Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


